The prisoner was indicted for the murder of Ben Shipman, a slave, and was tried at Craven on the last circuit.
The solicitor for the State examined, first, a negro              (331) woman slave, named Flora. She stated that she was the wife of the prisoner, and had been so for about six years; that the prisoner, although a slave, was permitted to keep house, *Page 242 
and she was permitted to live with him; that she and the prisoner had frequent quarrels, and sometimes separated and came together again; that, some three or four days before the homicide, the prisoner, complaining that his dinner was not properly prepared, got angry and gave her a whipping and turned her out of his house, saying that she should not live with him any longer; that she then went to live with her mother; that about 10 o'clock of the night of the homicide, and about half an hour before it was committed, the prisoner came to her mother's house and told her, the witness, that he intended to kill Ben Shipman the first time he saw him; that at the request of her mother, she and her sister Sophia, a little girl about ten years of age, went to the house of Ben Shipman, which was about ten steps distant from her mother's, and which they found open, with a good firelight in it, but Ben was not at home; that they sat down by the firelight and commenced sewing; that shortly after Ben came in, when she told him of the prisoner's threat against him; that Ben then shut the door and locked it and went into an adjoining room and lay down on a mattress, leaving her and her sister Sophia sewing by the firelight; that shortly afterwards the prisoner came to the door and knocked, when she asked "who was there," to which he replied, "A person"; she asked what the person wanted, to which he replied, "Open the door, or I will break it down"; that he thereupon did break it down, and came in and walked up to the deceased and knocked him down with a piece of iron which he held in his hand; that he struck the deceased several times while on the floor; that she became much alarmed and ran to call her brother from her mother's house, and that her brother (332) came immediately and got the prisoner out of the house of the deceased.
Sophia and several other witnesses were then examined for the State, as to the circumstances attending the homicide, but the testimony did not materially vary the case made by the statement of the first witness. From their examination it appeared that the piece of iron with which the blows were inflicted was about the size of a man's thumb, and from a foot to eighteen inches long, and that Ben died that night from the effect of the blows.
The prisoner's counsel then announced the grounds of the defense:
1. That at the time the homicide was committed the prisoner was laboring under mental alienation to such an extent as to render him incapable of committing a crime. *Page 243 
2. That there had been, and was, an adulterous intercourse carried on between Flora, the wife of the prisoner, and the deceased, which would extenuate the offense to manslaughter.
3. That the prisoner was drunk when the homicide was committed, and that it was proper for the jury to take his intoxication into consideration as a circumstance to show that the act was not premeditated.
To show the prisoner's insanity and drunkenness, his counsel called several witnesses, among whom were slaves Hardy and Dausey. Hardy stated that he had been acquainted with the prisoner seven or eight years; that the prisoner was a house painter, and he had worked with him about two years; that during that time the prisoner was in the habit of talking to himself, and frequently swearing as if he were angry; that he had seen the prisoner throw down and spill his bucket of paint, and heard him the next day inquire what had become of it; that sometimes when he and the prisoner were at work on different parts of a house, he, the witness, would think from the loud talk and swearing of the prisoner that he was quarreling        (333) with some person present, but, on inquiring, the prisoner would tell him that he was talking to himself. This witness testified further that he saw the prisoner at about 10:30 o'clock of the night when the homicide was committed, and that the prisoner was then so drunk that he had to keep himself steady by holding onto the fence; that he seemed to be crazy and not in his right mind, and that he had no weapon, so far as the witness saw. Dausey testified that he saw the prisoner about 9 o'clock of the night of the homicide; that he was talking to himself and seemed angry, and at times talked foolishly; that he seemed to be much enraged, and said he would have his wife out of Ben's house, towards which he was then going. Several witnesses were then called on the part of the State for the purpose of showing that the prisoner was not insane.
The prisoner's counsel then proposed to prove that an adulterous intercourse had been carried on for some time preceding the homicide between the deceased and Flora, the wife of the prisoner, and insisted that a knowledge or belief of such adulterous intercourse by the prisoner would mitigate his crime from murder to manslaughter. The court rejected the evidence. The prisoner's counsel then proposed to prove by the declarations of the prisoner, made some time before the homicide, as well as by declarations made on the night of the homicide, that the prisoner was laboring under monomania on the subject of the adultery of his wife with the deceased. The court rejected the declarations of the prisoner made some time before the *Page 244 
homicide, but admitted those made on the night of the homicide and before it took place, to show the state of the mind of the prisoner. The witness Dausey was then examined as to those declarations, and gave the same account as is contained in his testimony above stated.
(334)   The court charged the jury that if the facts and circumstances testified by the witnesses were believed and satisfied them beyond a reasonable doubt that the prisoner slew the deceased, then the prisoner was guilty of murder, provided he was sane at the time when he committed the act; and that the law presumed every man to be sane until the contrary was proved; that to establish a defense on the ground of insanity, it must be clearly proved that, at the time of committing the act, the party accused was laboring under such a defect of reason from disease of the mind as not to have known the nature and quality of the act he was doing, or, if he did know it, that he did not know that he was doing wrong. The court instructed the jury further that voluntary drunkenness would not extenuate a crime, and that, therefore, the fact of the prisoner's being drunk a short time before the homicide was committed would not lessen his guilt, if they believed that he was sane before he became drunk.
The jury having retired under the charge of the presiding judge to consider of their verdict, returned into open court to deliver it, whereupon, on motion of the prisoner's counsel, the court ordered that the jury should be polled and that each juror of the panel should answer for himself what was his verdict in this prosecution, and the jurors of the jury aforesaid, having been polled and called separately and individually, did each and severally upon their oath say that the prisoner was guilty of the felony and murder in manner and form as charged upon him in the bill of indictment.
The prisoner's counsel moved for a new trial —
1. Because the court rejected the evidence offered to prove the adultery of the prisoner's wife with the deceased.
2. For misdirection of the court on the subject of drunkenness.
3. Because the court rejected a part of the evidence tending to show that the prisoner was laboring under monomania (335) on the subject of his wife's adultery with the deceased.
The motion for a new trial was overruled by the court, whereupon the counsel moved in arrest of the judgment for a defect on the face of the bill of indictment. This motion was also overruled and sentence of death pronounced, from which the prisoner appealed. *Page 245 
We have considered the questions presented by the counsel for the prisoner in his bill of exceptions with all that care and anxiety for a right decision which their importance, both to the prisoner and to the State, imperatively demanded. We have, nevertheless, been unable to find in the errors assigned anything of which the prisoner has a right to complain. The first exception is that the court erred in rejecting "the evidence offered to prove the adultery of the prisoner's wife with the deceased." This testimony was offered to prove, not that the deceased was found by the prisoner in the act of adultery with his wife at the time when the homicide was committed, but that "an adulterous intercourse had been, for some time preceding the homicide, carried on between them"; and the counsel insisted that a knowledge, or even belief, of such adulterous intercourse, by the prisoner, would mitigate the crime from murder to manslaughter. No authority has been produced in support of this position, and so far as we can learn all the authorities are directly against it. Hale, Foster, East and Russell all agree in stating that to extenuate the offense the husband must find the deceased in the very act of adultery with his wife. And so it must be upon principle. The law extends its indulgence to a transport of passion justly excited, and acting before reason has time to subdue it, but not to a settled purpose of vengeance, no matter how great the injury or gross the insult which first gave it origin. A belief — any, a knowledge — by the prisoner that the deceased had been carrying on an adulterous        (336) intercourse with his wife cannot change the character of the homicide. The law on this subject is laid down with much clearness and force by Foster, Crown Law, 296; and with him all the other writers substantially agree. "A husband finding a man in the act of adultery with his wife, and in the first transport of passion killeth him; this is no more than manslaughter. But had he killed the adulterer deliberately and upon revenge, after the fact and sufficient cooling time, it had been undoubtedly murder. For let it be observed that in all possible cases deliberate homicide, upon a principle of revenge, is murder." As, then, the evidence which was offered to show the adulterous intercourse between the prisoner's wife and the deceased could not, if received, have changed the nature of the offense, the court did not err in rejecting it. But it is argued here that the prisoner had just reasons for believing that the *Page 246 
deceased was engaged in the act of adultery with his wife at the very time when he broke into the house of the deceased and killed him. It may well be doubted whether the testimony given on the trial supports this view of the case, but if it were admitted that it did, it could be of no avail to the prisoner. It is the sudden fury excited by finding a man in the very act of shame with his wife which mitigates the offense of the husband who kills his wrongdoer at the instant; but to the offense of one who kills upon passion excited by a less cause — by a mere belief of the act — the law allows of no mitigation.
The second exception is "for misdirection of the court on the subject of drunkenness." All the writers on the criminal law from the most ancient to the most recent, so far as we are aware, declare that voluntary drunkenness will not excuse a crime committed by a man, otherwise sane, whilst acting under its influence. Even the cases relied upon by the counsel for the prisoner,  Rex v. Meakin, 7 Car. and Payne, 297 (32 Eng. (337) C. L., 514); Rex v. Thomas, ib., 817 and 750; 1 Russ on Crimes, 8, all acknowledge the general rule, but they say that when a legal provocation is proved, intoxication may be taken into consideration to ascertain whether the slayer acted from malice or from sudden passion excited by the provocation. Whether the distinction is a proper one or not we do not pretend to say. It has been doubted in England (Rex. v. Carroll, 7 Car. and Payne, 145; 32 Eng. C. L., 417), and it is a dangerous one and ought to be received with great caution. But whether admitted or not, it has no bearing upon the present case. There is not a particle of testimony to show that the prisoner was acting, or can be supposed to have been acting, under a legal provocation; and there was, therefore, no cause for the application of the principle for which the counsel contends.
The third exception is "because the court rejected a part of the evidence tending to show that the prisoner was laboring under monomania on the subject of his wife's adultery with the deceased." The testimony offered and rejected was "the declarations of the prisoner made some time before the homicide." We are not sure that we correctly understand this exception in the connection in which it was made. One of the grounds of defense taken by the prisoner was that he was insane at the time when he committed the homicide, and, so far as we can discover, he was allowed to introduce all the testimony in his power to sustain it. Of that and of the charge of the judge in relation to it no complaint is or can be made by the prisoner. Monomania is one among the various forms of insanity; it is a *Page 247 
partial insanity upon one particular subject. As a species of insanity, it was competent for the prisoner to have proved it, and he was not restricted in his proof of it so long as he insisted on it under the defense of insanity. It was not until after he had closed his testimony on that subject, and also on the subject of drunkenness, that he offered the testimony which was rejected. We do not well see how the one could be separated                    (338) from the other. The declarations, too, what were they? Were they statements of facts by the prisoner offered as evidence of those facts? If so, they were clearly inadmissible. Were they wild, incoherent and disjointed exclamations in relation to his wife's adultery, evincing that they proceeded from an unsound mind? If so, the prisoner should have offered them as proof under his defense of insanity, and they would doubtless have been received. If we are to judge of their nature from the declarations which were received, as having been made on the night of the homicide, and proved by the witness Dausey, then they ought to have been rejected as the mere idle ravings of a drunken man. Our difficulty in understanding the exception is still further increased by the apparently inconsistent grounds of defense assumed for the prisoner. One ground, which we have already considered, is that his wife was actually guilty of adultery with the deceased. Now, if by monomania on that subject is meant that the prisoner was laboring under mental delusion that his wife was guilty, when in truth she was innocent, then the fact of her innocence is directly opposed to what was asserted and offered to be proved by the prisoner's counsel. But if the prisoner's wife was guilty, and the insane delusion of his mind was that he had the right to kill her paramour, then it would raise a most important and interesting question, whether insanity to that extent only would render him irresponsible for crime. It seems to be settled by the highest authority in England that it would not (Stark. on Non Compos, 66). Note to Regina v. Thigginson, 1 Car. and Kir., and 47 Eng. C. L., 130. But we do not wish to express an opinion upon it until the question is brought directly before us. In this case we are compelled to decide against the prisoner, because he has not shown us that he has been deprived of any benefit or advantage to which by law he was entitled. An exception has been taken here to the manner in which the verdict was               (339) rendered against the prisoner. It is contended that the verdict is a nullity because it was rendered by each juror severally, instead of by the whole jointly. We think that exception is not sustainable. The jury retired together, consulted *Page 248 
together, came into court together, to render their verdict jointly. At the instance of the prisoner's counsel they were polled and each was called upon to say for himself whether he found the prisoner guilty or not guilty. Each answered for himself that he found him guilty. Surely, such finding of each constituent member of the whole body is in fact and in law the verdict of the jury, just as much as if they had returned their verdict in the usual manner through their foreman, and had then been polled and had spoken each for himself. The cases cited by the counsel (Blackley v. Sheldon, 7 Johns., 32, and Watts v. Brains, Cro. Eliz., 778) only show that after the verdict is received, but before it is recorded, the jury may, if the court please, be examined by the poll, and then either of the jurors may disagree to the verdict. But here neither of them did disagree, and when the verdict was received and recorded it became the joint verdict of the whole jury. Indeed, the verdict might have been, and should have been, entered in the usual form, without stating upon the record that the jury had been polled. A motion was made in the court below, and has been renewed here, to arrest the judgment for a defect alleged to be apparent on the face of the bill of indictment. The defect has not been pointed out to us, and the closest scrutiny has not enabled us to detect it ourselves.
PER CURIAM.                                          No error.
Cited: S. v. Samuel, 48 N.C. 76; Howard v. Howard, 51 N.C. 238; S.v. Harman, 78 N.C. 519; S. v. Sheets, 89 N.C. 550; S. v. Potts.100 N.C. 465.
(340)